DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12/25/2021 was entered.
Amended claims 1-2, 4-7, 9-15, 17-18 and 20-21 are pending in the present application.
Applicant elected previously the following species: (a) an alcohol solution comprising both glycerol and ethanol; (b) multiple myeloma cells as diseased cells; and (c) epigenetic modification of the nucleus.
Accordingly, claims 1-2, 4-7, 9-15, 17-18 and 20-21 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-2, 4-7, 9-15, 17-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, This is a new ground of rejection necessitated by Applicant’s amendment. 
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the presently claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
	The instant claims encompass a method for modifying gene expression of any multiple myeloma cells (e.g., cancerous plasma cells and/or multiple myeloma mesenchymal stem cells having genetic and/or epigenetic deregulation) in a patient, comprising: (i) preparing an extract of the multiple myeloma cells from the patient with any solution, not necessarily limited to an alcoholic solution comprising glycerol and ethanol at a respective volume ratio of 70:30; (ii) forming a plurality of conditioned stem cells by treating a plurality of normal human bone marrow mesenchymal stem cells with a solution of the extract of the diseased cells with a volume ratio between 10-15 volume/volume (v/v) and 10-3 v/v (volume of the extract of the diseased cells/volume of a culture medium); (iii) forming a conditioned stem cell-derived extract based on the plurality of conditioned stem cells with any solution, not necessarily limited to an alcoholic solution comprising glycerol and ethanol at a respective volume ratio of 70:30; and (iv) forming a plurality of “modified” cells (genetically and/or epigenetically modified cells) by treating the multiple myeloma cells with the conditioned stem cell-derived extract; and the same method further 
 
2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (01/19/2018), virtually nothing was known about a method for modifying gene expression of multiple myeloma cells in a patient having the steps recited in currently amended independent claim 1 as evidenced at least by the teachings of Pawitan (BioMed Research International 2014, Article ID 965849, 14 pages); Herrera Sanchez et al (US 9,034,335; IDS) and Lim et al (US 9,029,146).  In a systemic review on prospect of stem cell conditioned medium in regenerative medicine, Pawitan noted that while chronic kidney disease that was treated using human embryonic stem cell-derived mesenchymal stem cell (huESC-MSC) CM showed decreased systolic blood pressure and proteinuria and improvement in tubular and glomerular damage, renal blood flow, and glomerular filtration rate; nephropathy that was treated with using CM from human umbilical cord blood unrestricted somatic stem cell (huUCB-USSC) or mouse bone marrow mesenchymal stem cell (mBM-MSC) CM did not show improvement in serum urea and creatinine level, histopathological damage, and physical activity score (page 2, right column, first paragraph).  Pawitan also disclosed that prevention of cancer using human mesenchymal stem cell line CM showed increased tumor cell proliferation and vascularization (last sentence of right column on page 2).  Moreover, the physiological art is recognized as unpredictable (MPEP 2164.03).     
3.  	The amount of direction or guidance provided  
Apart from disclosing that upon treating multiple myeloma mesenchymal stem cells and endometriotic mesenchymal stem cells with conditioned normal human bone marrow stem cell-derived extract in vitro that resulted in the normalization of alkaline phosphatase (ALP), histone deacetylases (HDACs), interleukin-6 (IL-6) and vascular endothelial growth factor -6 v/v (volume of the extract/volume of culture medium), and followed by extracting the treated/conditioned normal human bone marrow stem cells with an alcoholic solution comprising glycerol and ethanol at the volume ratio of 70:30 (Example 1); the specification fails to provide sufficient guidance for an ordinary skilled artisan at least on how to form at least “modified” multiple myeloma cells such as modified multiple myeloma mesenchymal stem cells or modified cancerous plasma cells that are free of allelic abnormalities in vitro, let alone any modified multiple myeloma cells in a patient as encompassed by the instant claims.  Reagan et al (Clin. Cancer Res. 18:342-349, 2012) stated “In multiple myeloma, similar to solid tumors, supporting cells have typically been considered healthy host cells.  However, recent evidence reveals that many MSCs derived from patients with multiple myeloma (MM-MSC) showed significant defects compared with MSCs from non-diseased donors (ND-MSC).  These abnormalities range from differences in gene and protein expression to allelic abnormalities and can initiate after less than 1 day of coculture with myeloma cells or persist for months, perhaps years, after removal from myeloma influence” (Abstract); and “The development of MM-MSCs is poorly understood, and their phenotypic and genotypic characteristics are disputable (Fig. 1).  Some results suggest that MM-MSCs are inherently abnormal and will remain abnormal, despite being removed from the myeloma cell influence, whereas others argue that MM-MSCs are only temporarily modified in their gene expression in response to multiple myeloma cells….Chromosomal aberrations (e.g., deletions, translocations) in MM-MSCs remain once the cells are removed from multiple myeloma cell coculture” (page 343, right column, top of second paragraph). There is no evidence of record indicating that any allelic abnormality (e.g., chromosomal deletions, translocations) in multiple myeloma mesenchymal stem cells and/or cancerous plasma cells has been modified/corrected by the treatment of a conditioned normal human bone marrow stem cell-derived extract of the presently claimed invention in vitro, let alone in a patient as claimed.  Similarly, there is also no evidence of record indicating or suggesting any epigenetic modification of nucleus (elected species) has been attained in multiple myeloma mesenchymal stem cells and/or cancerous plasma cells by the treatment of a conditioned normal human bone marrow stem cell-derived extract in in vitro or in a patient.
The instant specification also fails to provide sufficient guidance for an ordinary skilled artisan on how to use any solution, including the use of any alcoholic solution as long as it comprises glycerol and ethanol at any volume ratio that is not necessarily limited to an alcoholic solution comprising glycerol and ethanol with a respective volume ratio of 70:30 for extracting multiple myeloma cells and conditioned stem cells, such that the extracting solution comprises sufficient necessary undefined factors/proteins from multiple myeloma cells to condition normal human bone marrow mesenchymal stem cells for the production of the necessary undefined factors/proteins at a sufficient level in the conditioned stem cell-derived extract to form modified multiple myeloma cells.  Particularly, Pawitan already noted that while chronic kidney disease that was treated using human embryonic stem cell-derived mesenchymal stem cell (huESC-MSC) CM showed decreased systolic blood pressure and proteinuria and improvement in tubular and glomerular damage, renal blood flow, and glomerular filtration rate; nephropathy that was treated with using CM from human umbilical cord blood unrestricted somatic stem cell (huUCB-USSC) or mouse bone marrow mesenchymal stem cell (mBM-MSC) CM did not show improvement in serum urea and creatinine level, histopathological damage, and physical activity score; indicating and/or suggesting the variability and unpredictability of the biological effects mediated by variable different factors/proteins present in culture media (CM) obtained from mesenchymal stem cells derived from different sources (e.g., ESC, UCB-USSC and bone marrow).  
There is also no evidence of record indicating or suggesting that the normalization of alkaline phosphatase (ALP), histone deacetylases (HDACs), interleukin-6 (IL-6) and vascular endothelial growth factor (VEGF) expression levels in treated multiple myeloma mesenchymal stem cells in vitro is sufficiently stable and maintainable for any duration in the absence of a conditioned stem-cell derived extract, such that upon administering the treated modified multiple myeloma mesenchymal stem cells into a patient the normalization of these expression levels is maintained and not reverted back to the expression levels found in unmodified multiple myeloma mesenchymal stem cells; and thereby in effect there is no modified gene expression in multiple myeloma mesenchymal stem cells in a patient with multiple myeloma.  Especially, Reagan et al already noted that the abnormalities ranging from differences in gene and protein expression to allelic abnormalities in multiple myeloma mesenchymal stem cells can initiate after less than 1 day of coculture with myeloma cells or persist for months, perhaps years, after removal from myeloma influence.  Moreover, before the effective filing date of the present application it has been recognized that that there is a discordance between gene regulation in vitro and in vivo, as well as a poor correlation between in vitro and in vivo testing of biomaterials for bone regeneration as evidenced at least by the teachings of Kitsis et al (Gene Expression 2:313-318, 1992) and Hulsart-Billstrom et al (European Cells and Materials 31:312-322, 2016).  Kitsis et al stated “Unfortunately, gene expression in primary cultures can also be discordant with that in the same cell type in the environment of the intact organ.  This can be the result of the cell dissociation procedure, cell culture conditions (see Jefferson et al., 1984), or the absence of the appropriate developmental stimuli, as discussed above” (page 316, right column, middle of first full paragraph).
The instant specification fails to provide specific conditions used in any in vivo example (e.g., in a patient with multiple myeloma cells) in which multiple myeloma cells are genetically in vitro. 
Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state of the prior art discussed above, coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use a method for modifying gene expression of diseased cells in a patient as claimed.  
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant claimed invention.

Response to Arguments
Applicant’s argument related to the above rejection in the Amendment dated 12/25/2021 (page 6) has been fully considered, but it is respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that Applicant has amended the instant claims to limit the breadth of the claims, and thereby overcome the enablement rejection.  
The instant claims are directed to a method for modifying a gene expression of multiple myeloma cells in a patient; and that currently amended claims are still not enabled for the various issues set forth in details in the above modified rejection.  Particularly, the issues on forming genetically modified multiple myeloma cells, forming epigenetic modification of the nucleus in multiple myeloma cells, a discordance between gene regulation in vitro and in vivo, and the lack in vivo example.  Moreover, the breadth of the claims is only one of several of Wands factors used in the determination of an enabling disclosure.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633